DETAILED ACTION
Status of Claims
The following is a Final Office Action in response to Applicant’s amendments filed on 09/02/2022.
Claims 2, 3, 7, 9, 10, 15, 16, and 20 are cancelled. Claims 1, 4, 5, 8, 11, 12, 13, 17, and 18 are amended. Claims 1, 4-6, 8, 11-14, 17-19, and 21-28 are considered in this Office Action. Claims 1, 4-6, 8, 11-14, 17-19, and 21-28 are currently pending. 

Response to Amendments
The amendments necessitated the new grounds of rejection set forth in the instant office action.
Applicant’s amendment and arguments have been considered, and they overcome 35 U.S.C. 103 rejections will address applicant’s amendments. 
Applicant’s amendment and arguments have been considered, an updated 35 U.S.C. 101 rejections will address applicant’s amendments. 

Response to Arguments
Applicant’s arguments concerning 101 rejection to claims have been considered, however they were found moot because the arguments are primarily raised in light of applicant’s amendments. An updated 101 rejection below will address applicant’s amendment.
Applicant asserts claim 1 has been amended to include elements of claim 4, specifically, "clustering... the energy users using k-clustering." Emphasis added. K-clustering is a known machine learning algorithm that is performed using a machine and cannot practically be performed in the human mind. Therefore, the clustering limitation of claim 1 is an "additional limitation" that must be considered under Step 2A, prong 2. Applicant submits that when the limitations are viewed as a whole, including the clustering and neural network training limitations, claim 1 integrates the alleged judicial exception into a practical application under Step 2A, prong 2. Applicant notes that the entire claim limitation must be considered by the Examiner, not simply the neural network element. Applicant submits that the above limitation cannot reasonably be performed in the human mind, and is therefore not directed to a mental process. That is, one of ordinary skill in the art would understand that an artificial neural network, often referred to as a neural network, is firmly rooted in computer technology, and comprises an interconnected group of computer nodes. Additionally, a neural network is not a generic computer element, but is instead a special computing tool trained on specific data to perform a specific function. If the Examiner maintains an argument that the neural network of claim 1 is a generic computing element, evidentiary support for such an assertion is requested. 
The examiner respectfully disagrees. The examiner notes the claims recite an abstract idea by reciting concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions, which falls into the “mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  The examiner notes that claims can recite a mental process even if they are claimed as being performed on a computer. See MPEP 2106.4(a)(2)(III). The examiner further notes that the claims recite another abstract idea by reciting mathematical concept i.e., clustering energy consumption data to determine energy saving programs for users.
Next the examiner notes that the neural network and k-clustering are additional elements, however they are recited at high level of generality. The examiner further notes as pointed out by the applicant “K-clustering is a known machine learning algorithm that is performed using a machine”, is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
 With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to system, a hardware processor, using neural network, a computer readable memory, and one or more computer readable storage media associated with a computing device, program instructions to receive data from a smart meter (amounts to data collection means, pre-solution activity), k-clustering, send recommendation to user (post-solution activity), neural network, a plug-in power meter (recited at high level and means to collect data), the program instructions are stored on the one or more computer readable storage media for execution by the hardware processor via the computer readable memory, and computing device to implement the abstract idea.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification figure 1 describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
 Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general-purpose computer and therefore not significantly more. Prior art reference Na Yu (NPL: “Model-Based Design Optimization and Predictive Control to Minimize Energy Consumption of a Building”, published September 2016, hereinafter “Yu”) teaches the limitations of utilizing a neural network is a known technique. Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).  
Further, we may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014).  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec).
Applicant asserts imitations of claim 8 integrate the alleged judicial exception into a practical application for the same reasons as claim 1. That is, "program instructions to train a neural network" as claimed and "program instructions to identify, using the trained neural network, a most significant building factor" are not directed to mental processes. Moreover, the trained neural network of claim 8 transforms a computing device to a particular machine that performs a nonconventional function for which it is trained (identifying key building parameters of building data). Additionally, new data is generated by training a neural network of claim 8, and utilizing the trained neural network to identify "a most significant building factor for energy consumption of the key building parameters ..." also generates new data (the most significant building factor) for a particular group of users who are identified through clustering. Thus, claim 8 constitutes an improvement in a technical field for at least the reason that it enables the generation of a new kind of data. 
The examiner respectfully disagrees. The examiner notes that the neural network, training data, and k-clustering are additional elements, however they are recited at high level of generality. The examiner further notes as pointed out by the applicant “K-clustering is a known machine learning algorithm that is performed using a machine”, is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
 With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to system, a hardware processor, using neural network, a computer readable memory, and one or more computer readable storage media associated with a computing device, program instructions to receive data from a smart meter (amounts to data collection means, pre-solution activity), k-clustering, send recommendation to user (post-solution activity), neural network,  training neural network, a plug-in power meter (recited at high level and means to collect data), the program instructions are stored on the one or more computer readable storage media for execution by the hardware processor via the computer readable memory, and computing device to implement the abstract idea.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification figure 1 describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
 Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general-purpose computer and therefore not significantly more. Prior art reference Na Yu (NPL: “Model-Based Design Optimization and Predictive Control to Minimize Energy Consumption of a Building”, published September 2016, hereinafter “Yu”) teaches the limitations of utilizing a neural network is a known technique. Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).  
Further, we may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014).  Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs.  v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating §102 novelty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec)
Accordingly, applicant’s argument and amendment with respect to the 35 U.S.C. 103 rejections to claims have been considered, and they are not persuasive. An updated 101 rejection will address applicant’s amendments. 
Applicant’s argument and amendment with respect to the 35 U.S.C. 103 rejections to claims have been considered, and they are persuasive.  Rejections are withdrawn
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 11-14, 17-18, and 23-26 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention
The first paragraph of 35 U.S.C. 112 requires that the “specification shall contain a written description of the invention.”  This requirement is separate and distinct from the enablement requirement. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991). See also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing history and purpose of the written description requirement).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002).
Independent claims 8 and 14 each recite the phrase “…cluster the energy users using a first clustering mechanism and a second clustering mechanism based on the consumption time series data and the demographic data; program instructions to select a best clustering mechanism of the first and second clustering mechanisms based on minimal overlap and maximum separation.”  However, the Examiner is unable to find any generic or specific description, algorithm, or steps in the instant specification that show that Applicant was in possession of a technique that configures the selection from a first clustering mechanism and a second clustering mechanism. The applicant’s specification states in paragraph [0060] “Still referring to FIG. 3, at step 330, the computer server 205 selects the best clustering mechanism with distinctive data. In embodiments, step 330 comprises the energy saving program module 210 of the computer server 205 selecting the best clustering mechanism with distinctive data. In particular, in embodiments, the energy saving program module 210 compares the clusters created at steps 315 and 325 to determine which clustering mechanism generated the best clusters, e.g., based on minimal overlap and maximum separation”. The examiner notes that specification is silent on what is a first and a second clustering mechanism and in what way does the best clustering algorithm is selected from two clustering mechanism based on minimal overlap and maximum separation, when the speciation is silent and does not provide any generic or specific description, algorithm, or steps that shows applicant’s possession of two different/distinct clustering mechanism. 
An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated.  See Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) en banc.  The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."  Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).
Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
Claims 11-14, 17-19, and 23-26 depend from one of claims 8/14 and fail to cure the deficiency noted above, and are therefore rejected based on dependency.

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6, 8, 11-14, 17-19, and 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1, 4-6, 8, 11-14, 17-19, and 21-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1, 4-6, 21, 22, 27, and 28), the computer program product (claims 8, 11-13, 23, and 24) and the system (claim 14, 17-19, 25, and 26) are directed to an eligible category of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions, which falls into the “mental processes” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG.  The examiner notes that claims can recite a mental process even if they are claimed as being performed on a computer. See MPEP 2106.4(a)(2)(III).The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 1, are: A method comprising: receiving, by a computing device, for each of a plurality of energy users, consumption time series data from a smart meter of the energy user, wherein the consumption time series data comprises information about appliance-level energy use, and wherein the information about appliance-level energy use is measured by a plug-in power meter; determining, by the computing device, for each of the plurality of energy users, demographic data of the energy user; identifying, by the computing device, parameters for use in clustering the plurality of energy users based on weather data; clustering, by the computing device, the energy users using k-clustering based on the identified parameters, the consumption time series data, and the demographic data, wherein the clustering the energy users comprises clustering the consumption time series data based on energy patterns for different appliance types and wherein the clustering the demographic data comprises clustering the demographic data based on the number of members of a household for each of the plurality of energy users; identifying, by the computing device, a plurality of groups of energy users based upon the clustering; determining, by the computing device, an energy saving program to associate with each of the plurality of groups; training, by the computing device, a neural network having learning functions with a training data set to identify key building parameters that are responsible for high energy consumption for at least one of the plurality of groups of energy users, wherein the key building parameters comprise information about architectural characteristics of buildings; identifying, by the computing device and using the trained neural network, a most significant building factor for energy consumption of the key building parameters that are responsible for high energy consumption leveraging a sigmoid function from building data of the  at least one of the plurality of groups of energy users, wherein cross entropy is minimized by a gradient descent; and sending, by the computing device, a recommendation of an architectural change to one of the buildings to improve energy efficiency to the energy users in the at least one of the plurality of groups of energy users, wherein the recommendation of the architectural change to improve energy efficiency is based on the key building parameters that are responsible for high energy consumption.
The limitations reciting the abstract idea are highlighted in italics and the limitation directed to additional elements highlighted in bold, as set forth in exemplary claim 14, A system comprising: a hardware processor, a computer readable memory, and one or more computer readable storage media associated with a computing device; program instructions to receive, for each of a plurality of energy users, consumption time series data from a smart meter of the energy user, wherein the consumption time series data comprises information about appliance-level energy use, and wherein the information about appliance-level energy use is measured by a plug-in power meter; program instructions to determine, for each of the plurality of energy users, demographic data of the energy user; program instructions to cluster the energy users using a first clustering mechanism and a second clustering mechanism based on the consumption time series data and the demographic data; program instructions to select a best clustering mechanism of the first and second clustering mechanisms based on minimal overlap and maximum separation; program instructions to identify a plurality of groups of energy users based upon the best clustering mechanism; program instructions to determine an energy saving program to associate with each of the plurality of groups; program instructions to train a neural network having learning functions with a training data set to identify key building parameters that are responsible for high energy consumption for at least one of the plurality of groups of energy users, wherein the key building parameters comprise information about architectural characteristics of buildings; program instructions to identify, using the trained neural network, a most significant building factor for energy consumption of the key building parameters that are responsible for high energy consumption leveraging a sigmoid function from building data of the at least one of the plurality of groups of energy users, wherein cross entropy is minimized by a gradient descent; program instructions to send a recommendation of an architectural change to one of the buildings to improve energy efficiency to the at least one of the plurality of groups of energy users, wherein the recommendation of the architectural change to improve energy efficiency is based on the key building parameters that are responsible for high energy consumption, and program instructions, using a penalized regression mechanism, to measure the success of the recommendation of the architectural change to improve energy efficiency to the energy users in one of the plurality of groups, wherein the program instructions are stored on the one or more computer readable storage media for execution by the hardware processor via the computer readable memory. Claim 8 recites substantially the same limitation as claim 14 and therefore subject to the same rationale.  
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to system, a hardware processor, using neural network, a computer readable memory, and one or more computer readable storage media associated with a computing device, program instructions to receive data from a smart meter (amounts to data collection means, pre-solution activity), send recommendation to user (post-solution activity), neural network, a plug-in power meter (recited at high level and means to collect data), k-clustering, the program instructions are stored on the one or more computer readable storage media for execution by the hardware processor via the computer readable memory, and computing device to implement the abstract idea.  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Furthermore, these elements have been fully considered, however they are directed to the use of generic computing elements (Applicant’s Specification figure 1 describe  high level general purpose computer) to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying “apply it” using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea, which is not sufficient to amount to particular application.  
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations are directed to: system, a hardware processor, using neural network, a computer readable memory, and one or more computer readable storage media associated with a computing device, program instructions to receive data from a smart meter (amounts to data collection means, pre-solution activity), send recommendation to user (post-solution activity), neural network, a plug-in power meter (recited at high level and means to collect data), k-clustering,  the program instructions are stored on the one or more computer readable storage media for execution by the hardware processor via the computer readable memory, and computing device.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim. Examiner further notes the use of plug-in power meter to collect/capture energy data is well-understood, routine, and conventional.  
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). This is supported by the fact that the disclosure does not provide the details necessary to provide significantly more than the abstract idea performed on a general-purpose computer and therefore not significantly more. Prior art reference Yu teaches the limitations of utilizing a neural network is a known technique. Therefore, as shown by cited prior art references, the 2B features of the invention are “routine and conventional.” It is when the claims are wholly directed to the abstract idea without anything significantly more in the claims that the claims are deemed to preempt or monopolize the exception (i.e. the abstract idea).  
In addition, Applicant’s Specification (figure 1) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent claims have been fully considered as well (i.e., claim 6 recite storing, in a first database, the consumption time series data, and storing, in a second database, customer response data about the energy saving program associated with each of the plurality of group”, is recited a high level and amounts to pre-solution and post-solution activity), however, similar to the finding for claims above, these claims are similarly directed to the abstract idea of mental processes, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.
Allowable Subject Matter
Claims 1, 4-6, 21, 22, 27, and 28 are objected, but would be allowable of the independent claim were amended in such a way to overcome the 35 USC 101 rejection set forth in the action. Claims 8, 11-14, 17-18, and 23-26 are objected, but would be allowable of the independent claim were amended in such a way to overcome the 35 USC 101 and 112(a) rejections set forth in the action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20190204797 A1
REALIZATION OF ENERGY SAVINGS POTENTIAL THROUGH FEEDBACK
Tepper; Michele et al.
US 20180356776 A1
REWARD MECHANISM FOR EFFICIENT ENERGY DISTRIBUTION ACROSS VARIOUS CUSTOMER SCENARIOS
Bharti; Harish et al.
US 20170359233 A1
MONITORING RESOURCE CONSUMPTION BASED ON FIXED COST FOR THRESHOLD USE AND ADDITIONAL COST FOR USE ABOVE THE THRESHOLD
Chen; Bei et al.
US 20170285591 A1
ENERGY MANAGEMENT SYSTEM AND METHOD
Menzel; Johannes
US 20170199564 A1
SCHEDULING FRAMEWORK FOR VIRTUAL MACHINE POWER MODES
SAXENA; Rajesh K. et al.
US 20170178256 A1
PREDICTIVE SEGMENTATION OF ENERGY CUSTOMERS
Albert; Adrian et al.
US 20170132722 A1
REAL-TIME SOCIAL ENERGY BEHAVIOURAL NETWORKS
NIKOLOPOULOS; VASSILIS et al.
US 20160274608 A1
FLEXIBLE, SECURE ENERGY MANAGEMENT SYSTEM
MOHAMMED; Osama et al.
US 20160147816 A1
SAMPLE SELECTION USING HYBRID CLUSTERING AND EXPOSURE OPTIMIZATION
Cline; Jerrold Allen et al.
US 20150161233 A1
Customer energy consumption segmentation using time-series data
Flora; June et al.
US 20140317019 A1
SYSTEM AND METHOD FOR RISK MANAGEMENT AND PORTFOLIO OPTIMIZATION
Papenbrock; Jochen et al.
US 20140188565 A1
CUSTOMER DEMOGRAPHIC DATA CHANGE DETECTION BASED ON MONITORED UTILITY CONSUMPTION
Dantressangle; Patrick et al.
US 20140129160 A1
SYSTEMS AND METHODS FOR REDUCING ENERGY USAGE
Tran; Bao
US 20130079938 A1
CUSTOMER SEGMENTATION BASED ON SMART METER DATA
Lee; Simon et al.
US 20120203596 A1
DEMAND SIDE MANAGEMENT PORTFOLIO MANAGER SYSTEM
GUTHRIDGE; Gregory et al.
US 20120072187 A1
System for evaluating energy consumption
Irving; Scott et al.
US 20120059529 A1
APPARATUS AND METHOD FOR CONTROLLING POWER
MARIVOET; Philip et al.
US 20090287433 A1
SYSTEM AND METHODS FOR METERING AND ANALYZING ENERGY CONSUMPTION OF EVENTS WITHIN A PORTABLE DEVICE
Houston; John et al.
US 20080103892 A1
System and method for generating optimized bids for advertisement keywords
Chatwin; Richard Edward et al.
US 20030101009 A1
Apparatus and method for determining days of the week with similar utility consumption profiles
Seem, John E.
NPL
Model-Based Design Optimization and Predictive Control to Minimize Energy Consumption of a Building
Na Yu
NPL 
Clustering of Electricity Consumption Behavior Dynamics Toward Big Data Applications
Yi Wang
NPL
Clustering 3: Hierarchical clustering (continued); choosing he number of clusters” 
Ryan Tibshirani


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REHAM K ABOUZAHRA whose telephone number is (571)272-0419.  The examiner can normally be reached on M-F 7:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REHAM K ABOUZAHRA/Examiner, Art Unit 3683

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683